Staley, Jr., J.
Appeal from a judgment of the Supreme Court, entered upon a decision, which, among other things, set aside a tax sale deed. The premises purportedly sold are part of a tract acquired by Hyman Edelman in 1942, which extends from the highway on the west to the Neversink River on the east, and is 150 feet in width. As a result of conveyances to members of the Edelman family, the tract was subsequently divided into three parcels; on the 1950 assessment roll the entire tract was divided into, and described and assessed in but two parcels, but these two parcels comprehended all of the original Edelman purchase and the aggregate area thereof, as shown on the roll, was, in fact, somewhat greater than that of the original tract. The 1951 roll carried these two parcels and there appeared thereon, also, and for the first time, a third parcel of 29,250 square feet which *705was that later sold at tax sale and hence the subject of this litigation. The Official Referee correctly found that this third parcel was a portion of, and entirely included within the boundaries of the other assessed lands and hence that its addition to the roll constituted a double assessment. The taxes upon the lands properly assessed having been paid, the tax sale of the third parcel was void. That being so, the Statute of Limitations never commenced to run and appellant’s assertion thereof is unavailing. Judgment affirmed, with costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Staley, Jr., J.